Case 5:19-cv-00111-RWS-CMC Document 16 Filed 01/22/21 Page 1 of 3 PageID #: 87




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

  SAMMIE OKEITH BROWN,                             §
                                                   §
                                                   §   CIVIL ACTION NO. 5:19-CV-00111-RWS-CMC
                   Plaintiff,                      §
                                                   §
  v.                                               §
                                                   §
                                                   §
  DIRECTOR, TDCJ-CID,                              §
                                                   §
                   Defendant.                      §

                                               ORDER
        Petitioner Sammie Okeith Brown, proceeding pro se, filed this petition for writ of habeas

 corpus pursuant to 28 U.S.C. § 2254. The Court referred this matter to United States Magistrate

 Judge Caroline Craven pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the

 Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

        The Magistrate Judge issued a Report and Recommendation on June 11, 2020,

 recommending the petition be denied as barred by the applicable statute of limitations (Docket No.

 11). The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. Brown filed objections to the Magistrate Judge’s Report and Recommendation (Docket

 No. 14), which triggers a de novo review of the objections in relation to the pleadings and the

 applicable law.      See FED. R. CIV. P. 72(b).       For the reasons set forth below, the Court

 OVERRULES Brown’s objections (Docket No. 14) and DENIES the petition (Docket No. 1).

        Brown argues that the limitations period is a procedural rule used to defeat his

 constitutional right to file a petition for writ of habeas corpus. Brown further claims the limitations
Case 5:19-cv-00111-RWS-CMC Document 16 Filed 01/22/21 Page 2 of 3 PageID #: 88




 period denies him due process. Interpreted liberally, Brown’s objections are construed as asserting

 that the one-year limitations period imposed by the Anti-Terrorism and Effective Death Penalty

 Act (“AEDPA”) is unconstitutional by unlawfully suspending the writ of habeas corpus. After

 careful consideration, the Court concludes that Brown’s objections should be overruled.

         The Suspension Clause states: “The privilege of the Writ of Habeas Corpus shall not be

 suspended, unless when in Cases of Rebellion or Invasion the public Safety may require it.” U.S.

 CONST. art. 1, § 9, cl. 2. The constitutionality of the AEDPA, however, has been repeatedly

 upheld on appeal. Felker v. Turpin, 518 U.S. 661, 664 (1996); Turner v. Johnson, 177 F.3d 390,

 392-93 (5th Cir.), cert. denied, 528 U.S. 1007 (1999). Further, as the Magistrate Judge correctly

 observed, Brown’s assertions regarding his lack of education and legal training do not rise to the

 level of exceptional circumstances warranting equitable tolling. See Felder v. Johnson, 204 F. 3d

 168, 171-73 (5th Cir. 2000) (proceeding pro se, illiteracy, deafness, lack of legal training and

 unfamiliarity with the legal process are insufficient reasons to equitably toll the statute of

 limitations). Accordingly, Brown’s petition, filed nearly ten years after the end of the one-year

 statute of limitations had expired, is time-barred.

         Furthermore, Brown is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

 granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

 under prior law, requires the movant to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

 that substantial showing, the movant need not establish that he should prevail on the merits.



                                               Page 2 of 3
Case 5:19-cv-00111-RWS-CMC Document 16 Filed 01/22/21 Page 3 of 3 PageID #: 89




 Rather, he must demonstrate that the issues are subject to debate among jurists of reason, that a

 court could resolve the issues in a different manner or that the questions presented are worthy of

 encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether

 to grant a certificate of appealability is resolved in favor of the movant, and the severity of the

 penalty may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274,

 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

        Here, Brown has not shown that any of the issues raised by his claims are subject to debate

    . jurists of reason. The factual and legal questions advanced by Brown are not novel and
 among

 have been consistently resolved adversely to his position. In addition, the questions presented are

 not worthy of encouragement to proceed further. Therefore, Brown has failed to make a sufficient

 showing to merit the issuance of a certificate of appealability.

        Accordingly, Brown’s objections (Docket No. 14) are OVERRULED and the petition for

 writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Docket No. 1) is DENIED as barred by the

 applicable statute of limitations.


        So ORDERED and SIGNED this 22nd day of January, 2021.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
